department of the treasury internal_revenue_service washington d c uniform issue list apr - tax_exempt_and_government_entities_division legend decedenta bankb os company cc companyd company e company w individual f individualg date h date i date j date k date l date m date n date p date q date s page legend continued date t date u amount m amount n amount s amount t amount u amount v ira x ira y account z dear this is in response to your request dated on date submitted by your authorized representative for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code correspondence dated date supplemented the request under penalty of perjury you have submitted the following facts and representations you represent that you received distributions from ira x totaling amount v amount m plus amount n you assert that your failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an error made by company d which led to amounts m and n being placed into a non-ira account you further represent that amounts m and n have remained in the non-ira account and have not been used for any other purposes you were married to decedent a decedent a died on date h within days of the death of decedent a you opened ira x at bank b as a rollover spousal_ira the funds in ira x constituted the assets formerly held in decedent a’s ira you are age the required minimum distributions from ira x and have been receiving when ira x was established liquid_assets were invested through company e page in you engaged company c as an investment_advisor with company c individual f recommended that the liquid_assets held under company e be liquidated and transferred to company d for investment in mutual funds offered by company d individual f was your financial advisor to accomplish the transfer of liquid_assets to company d individual f asked you to complete a brokerage account application and a costumer account transfer form these documents were prepared by individual f with the assistance of company d representatives and the forms were signed by you on date i it was your intent to establish a brokerage account with company d under ira x but account z a non-ira account was opened in error by company d on date j on or about date k individual f sent an email to company d explaining that account z will form part of your ira for which bank b serves as custodian of the account and all tax reporting must go to the bank for all assets held in the account on date m amount m was transferred from company e into account z on date n amount n was transferred from company e into account z which you believed to be a part of ira x further bank b did not treat the transfers to account z as a distribution from ira x and continued to treat the assets in account z as assets in ira x as evidenced by the annual account summary dated date p company d issued monthly investment reports directly to individual f with respect to account z and copies were sent to you individual f never realized that amounts m and n were being held in a taxable account in you received various federal_income_tax reporting statement including 1099-div int issued by company d you engaged company w to prepare your tax returns of you and your son-in-law individual g reviewed the return and noticed what he believed to be erroneous tax reporting by company d individual g contacted bank b on date u stating that the assets in account z were held under ira x bank b in turn sent a letter to individual f on date u stating that the assets in account z were to be held under ira x it was after reviewing your tax forms that you realized that company d was treating account z as a taxable brokerage account and not part of ira x and you attempted to work with company d to correct the erroneous tax reporting but company d would not change its records you wished to continue holding mutual funds offered by company d and to maintain the treatment of those assets as individual_retirement_account assets following consultations with individual f individual g and representative of company w you decided to liquidate ira x and establish an ira with company d discussions among you your representatives bank b and company d followed bank b and company d both took the position that continuing investments in mutual funds offered by company d but under an ira sponsored by company d would require wire transfers between bank b and company d company d would liquidate the assets held in account z and transfer the proceeds by wire to bank b you would open a new ira at company d into which company d agreed to accept the proceeds liquidated from account z and transferred to bank b bank b would then wire the liquidation proceeds back to company d for acceptance into an ira on date q you opened ira y with company d on date s amount s was liquidated from account z and transferred to bank b on date amount t was transferred from bank b to ira z amount u was distributed to you as part of the minimum_required_distribution page based on the foregoing you request that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amounts m and n from ira x and that amounts reported by company d as taxable will not be treated as taxable sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any - other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by you is consistent with your assertion that your failure to accomplish a timely rollover was caused by a mistake made by company d which led to amounts m and n being placed into a non-ira account accordingly pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amounts m and n provided all other requirements of sec_408 of the code except the 60-day requirement were met the date t contribution of amounts m and n into ira y will be considered a rollover_contribution within the meaning of sec_408 of the code and amounts m and n will not be treated as taxable this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code page this letter only authorizes the rollover of the amounts distributed from ira x amounts m and n and does not authorize the rollover of any interest attributable to such amounts no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representatives i in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 dd yat ‘sincerely yours frances v sloan employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose cc
